Citation Nr: 0609665	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  00-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of fractures to the left 4th and 5th ribs.

2.  Entitlement to an initial compensable disability rating 
for Wolff-Parkinson-White syndrome. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for sarcoidosis. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2000 
and August 2001 by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri.  The veteran 
testified at a personal hearing before the undersigned 
sitting in St. Louis in September 2002; a transcript of that 
hearing is associated with the claims file.

The Board observes that an August 2000 rating decision 
granted service connection for sarcoidosis and assigned an 
initial noncompensable rating, effective January 13, 2000.  
Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned rating.  During the 
course of his appeal, in an August 2001 rating decision, he 
was granted an initial 30 percent rating for such disability, 
effective January 13, 2000.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the benefit sought on 
appeal has not been fully granted, and since the veteran did 
not withdraw his claim of entitlement to a higher initial 
rating for service-connected sarcoidosis, the matter remains 
before the Board for appellate review.

The Board notes that, at the veteran's December 2005 VA 
examination, the examiner observed that he had developed 
osteoporosis secondary to his long-term prednisone therapy 
for service-connected sarcoidosis.  Documentation contained 
in the claims file reflects that a new claim of entitlement 
to service connection for osteoporosis was to be referred to 
the RO after the Board completed its review of the appealed 
issues.  As such, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Residuals of fractures to the left 4th and 5th ribs are 
manifested by subjective complaints of mild tenderness with 
palpation or with elevation of the veteran's arms over his 
head, without interference with respiratory excursion.  

3.  Wolff-Parkinson-White syndrome is manifested by 
subjective complaints of occasional palpitations, dizziness, 
and chest pain, and objective evidence of left ventricular 
ejection fraction of 60 to 65 percent and an ability to meet 
a workload of 9 METs without evidence that such results in 
dyspnea, fatigue, angina, dizziness, or syncope; there is no 
evidence of active syndrome, required continuous medication, 
left ventricular dysfunction, arteriosclerotic heart disease, 
coronary artery disease, cardiac hypertrophy or dilatation, 
or congestive heart failure.

4.  Sarcoidosis is manifested by pulmonary involvement 
requiring a chronic low dose of prednisone without evidence 
of symptomatology approximating cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial compensable 
disability rating for residuals of fractures to the left 4th 
and 5th ribs have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2005).

2. The criteria for entitlement to an initial compensable 
disability rating for Wolff-Parkinson-White syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7099-7005 (2005).

3. The criteria for entitlement to an initial disability 
rating in excess of 30 percent for sarcoidosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran filed his 
claims of entitlement to service connection for sarcoidosis, 
a fracture of the left ribs, and Wolff-Parkinson-White 
syndrome in January 2000 and the RO's initial decision 
granting service connection for such disabilities was issued 
in August 2000, prior to the enactment of the VCAA.  
Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned ratings.  In Pelegrini, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in April 2004, the veteran's initial 
rating claims were readjudicated and a supplemental statement 
of the case was provided to the veteran in February 2006, such 
that he had the opportunity to respond to the remedial VCAA 
notice prior to Board consideration of the merits of his 
appeal.

The Board notes that, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, VCAA notice was not mandated at the 
time of the initial RO decision and, as such, the veteran not 
informed of any of the elements listed above.  Therefore, the 
Board has considered whether prejudice to the veteran will 
result if it proceeds with a review of his initial rating 
claims on the merits.  However, the Board finds that the 
August 2000 and August 2001 rating decisions, a letter dated 
in April 2004, the November 2000 statement of the case, and 
April 2002 and February 2006 supplemental statements of the 
case properly notified the veteran of the information and 
evidence necessary to substantiate his initial rating claims.  
Also, in the August 2000 rating decision, the RO advised the 
veteran that the effective date for the award of service 
connection for residuals of fractures to the left 4th and 5th 
ribs, Wolff-Parkinson-White syndrome, and sarcoidosis was 
January 13, 2000, the date following the veteran's release 
from active duty.  In the instant case, such is the earliest 
possible effective date.  Therefore, the Board finds that the 
veteran is not prejudiced by its disposition of his claims 
herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the April 2004 VCAA 
letter of the information and evidence that was necessary to 
substantiate his claims for higher initial ratings.  
Specifically, the letter advised the veteran that, to 
establish entitlement to an increased evaluation for his 
service-connected disabilities, the evidence must show that 
the disability had gotten worse.  

In addition, VA informed the veteran in the letter about the 
information and evidence that VA would seek to provide.  
Specifically, he was advised that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  He was also 
informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter also 
indicated that VA would obtain private treatment records if 
the veteran provided adequate identifying information and VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
April 2004 letter, the veteran was notified that he could 
submit additional evidence and was requested to send any 
treatment records pertinent to his conditions, especially 
recent (within the last 12 months) evidence, to include 
reports or statements from doctors, hospitals, laboratories, 
medical facilities, mental health clinics, X-rays, physical 
therapy records, and surgical reports.  The veteran was also 
asked to identify any treatment received at a private 
facility or a VA Medical Center.  As indicated previously, 
the letter further notified the veteran that VA would attempt 
to obtain private records if he completed and returned VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  Additionally, he was 
informed that he must provide adequate identifying 
information for records he wished VA to obtain and that it 
was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  

With respect to the fourth element of notice, the April 2004 
letter requested that the veteran provide VA with any 
evidence or information he may have pertaining to his appeal.

Moreover, the November 2000 statement of the case and the 
April 2002 and February 2006 supplemental statements of the 
case included a recitation of the procedural history of the 
veteran's claims, the adjudicative actions taken, the 
evidence received, and the relevant laws and regulations.  
The February 2006 supplemental statement of the case also 
included VA's duties to assist under 38 C.F.R. § 3.159, with 
reference to the relevant VCAA cites in the United States 
Code.  In such documents, the veteran was again advised that 
the evidence did not show entitlement to the benefits sought.  
Additionally, of course, the veteran provided testimony at 
the September 2002 hearing.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, VA 
treatment records, private treatment records, and VA 
examination reports dated in March 2000 and December 2005 are 
of record.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  In this regard, the 
Board notes that, at his December 2005 VA examination, the 
veteran reported that he began receiving SSA disability 
benefits in October 2004 for his sarcoidosis.  The Board 
notes that there are no SSA records contained in the claims 
file.  However, for the following reasons, the Board finds 
that a remand is unnecessary to obtain any additional 
outstanding SSA records.  The records detailing the veteran's 
sarcoidosis symptomatology through December 2005 are of 
record.  These records addresses the relevant VA criteria for 
rating the veteran's service-connected disability and span 
the appellate period, namely January 13, 2000, the date of 
service connection, to the present.  Therefore, any medical 
reports detailing the veteran's sarcoidosis symptomatology 
that SSA relied on making a disability determination in 
October 2004 would be duplicative of the evidence already 
contained in the claims file.  Additionally, the findings 
noted in the December 2005 VA examination report, dated after 
SSA's decision, are consistent with the findings in the 
earlier records.  Consequently, the Board finds that SSA 
records are unnecessary to obtain prior to the adjudication 
of the veteran's claim of entitlement to an initial rating in 
excess of 30 percent for sarcoidosis and, as such, there is 
no violation of the duty to assist by VA in this regard.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The veteran 
was afforded VA examinations in March 2000 and December 2005, 
conducted by physicians who considered factors relevant to 
the veteran's claims.  The examination reports contain 
findings pertinent to evaluation of the veteran's service-
connected disabilities under governing law and regulations.  
The veteran has been advised of the evidence considered and 
has not submitted medical evidence that suggests his claimed 
disabilities have worsened in severity since December 2005, 
the time of his last VA examination.  Nor has he shown that 
such VA examinations are inadequate for rating purposes.  
Based on these factors, the Board concludes that the medical 
evidence of record is sufficient to evaluate the veteran's 
initial rating claims without further examination.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the 
Board has considered all evidence of record in evaluating the 
veteran's service-connected disabilities.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected disabilities.  

A.	Residuals of Fractures to the Left 4th and 5th Ribs

The veteran is service-connected for residuals of fractures 
to the left 4th and 5th ribs, evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5297, effective January 13, 2000.  At his September 2002 
Board hearing and in documents of record, the veteran 
contended that his left side felt tight all the time.  He 
stated that he had pain on any type of motion as well as deep 
breathing.  The veteran further indicated that he had muscle 
spasms and that his symptoms were exacerbated by physical 
activity.  Therefore, he claimed that he was entitled to an 
initial compensable rating for such disability.  

Diagnostic Code 5297 provides that a 10 percent evaluation is 
warranted for the removal of one rib or the resection of two 
or more ribs without regeneration. A 20 percent evaluation is 
warranted where two ribs have been removed. A 30 percent 
evaluation is warranted where three or four ribs have been 
removed. A 40 percent evaluation is warranted where five or 
six ribs have been removed. And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5297 (2005).

The evidence of record demonstrates that the veteran's 
residuals of fractures to the left 4th and 5th ribs are 
limited to subjective complaints of mild tenderness with 
palpation or with elevation of his arms over his head, 
without interference with respiratory excursion.  
Specifically, at the veteran's December 2005 VA examination, 
the examiner noted that he had a history of rib fractures.  
X-rays of the veteran's ribs revealed old, multiple, left-
sided rib fractures.  The examiner noted that there were no 
current fractures.  Upon physical examination, the veteran 
had mild tenderness over his left 4th and 5th ribs with 
palpation or with elevation of his arms over his head.  The 
examiner diagnosed left rib fractures, 4th and 5th, healed, 
and indicated that, residual to such fractures, the veteran 
had discomfort over the site of the previous fractures and 
that such did not interfere with his respiratory excursion.  
As the evidence does not demonstrate removal of one rib or 
the resection of two or more ribs without regeneration, or 
show that the veteran's current residuals of his rib 
fractures approximate such symptomatology, he does not meet 
the requirements for an initial compensable rating under 
Diagnostic Code 5297 at any time during the initial rating 
period.  

B.	Wolff-Parkinson-White Syndrome

Wolff-Parkinson-White syndrome is evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7099-7005, effective January 13, 2000.  Under 38 C.F.R. § 
4.27, hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  At his September 2002 Board hearing and in 
documents of record, the veteran has contended that his chest 
tightens, he experiences chest pain, and he has episodes of 
an irregular heart beat.  He stated that he passed out in 
March 2002 when he had a pulmonary emboli.  Therefore, he 
claimed that he was entitled to an initial compensable rating 
for such disability.  

Disability ratings of the cardio-vascular system are 
addressed under 38 C.F.R. § 4.104.  Such provides that cor 
pulmonale, which is a form of secondary heart disease, should 
be evaluated as part of the pulmonary condition that caused 
it.  Note (1).  Also, one MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  

Diagnostic Code 7005 provides that a 10 percent rating is 
warranted for arteriosclerotic heart disease with documented 
coronary artery disease resulting in a workload of greater 
than 7 METs but not greater than 10 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, 
continuous medication is required.  A 30 percent rating is 
warranted with documented coronary artery disease resulting 
in a workload of greater than 5 METs but not greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METS but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  In this 
regard, Diagnostic Codes 7005 and 7007 do not require, in 
order for a claimant to receive a 60 percent rating based on 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, a separate showing of left ventricular 
dysfunction in addition to an ejection fraction of 30 to 50 
percent.  Otero-Castro v. Principi, 16 Vet. App. 375, 382 
(2002).  A 100 percent rating requires chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2005).  

The evidence demonstrates that the veteran's Wolff-Parkinson-
White syndrome is manifested by subjective complaints of 
occasional palpitations, dizziness, and chest pain.  Further, 
the objective medical evidence shows a left ventricular 
ejection fraction of 60 to 65 percent and an ability to meet 
a workload of 9 METs without evidence of dyspnea, fatigue, 
angina, dizziness, or syncope; there is no evidence of active 
syndrome, required continuous medication, left ventricular 
dysfunction, arteriosclerotic heart disease, coronary artery 
disease, cardiac hypertrophy or dilatation, or congestive 
heart failure.

Specifically, at his March 2000 VA examination, the veteran 
stated that, occasionally with exercise, he would develop 
palpitations, which resolved with rest.  He had no orthopnea 
or paroxysmal nocturnal dyspnea.  The veteran denied a 
history of heart failure or of atherosclerotic coronary 
artery disease.  Upon physical examination, his heart had a 
regular rate and rhythm, S1 and S2, without murmurs, rubs, or 
gallops.  Wolff-Parkinson-White syndrome, status-post 
ablation, was diagnosed.  In February 2001, the veteran 
complained of occasional chest pain and palpitation.  He also 
indicated that he sometimes had shortness of breath upon 
climbing a hill.  In March 2001, an echocardiogram revealed 
that the veteran had a left ventricle estimated ejection 
fraction of 60 percent.  

June 2003, December 2003, and December 2004 VA treatment 
records show an assessment of Wolff-Parkinson-White syndrome, 
status-post ablation with palpitations off and on, which last 
for a few seconds, and occasional dizziness.  In November 
2005, the veteran had a two-dimensional transthoracic 
echocardiogram.  Such revealed that the left ventricle was 
normal in size.  Ejection fraction was 60/65 percent.  A 
December 2005 cardiology treadmill exercise test revealed 
impaired exercise capacity by 30 percent.  The veteran's 
workload was 9 METs and his heart rate and blood pressure 
responses were normal.  There were no arrhythmias and his EKG 
showed no change in baseline.  Although the veteran 
demonstrated a workload of only 9 METs, the Board notes that 
the symptoms that impaired his functional aerobic activity 
were leg and knee pain.  The test was negative for exercise-
induced ischemia and there is no indication that his workload 
of 9 METs resulted in dyspnea, fatigue, angina, dizziness, or 
syncope.  

Moreover, at the veteran's December 2005 VA examination, it 
was noted that he had no history of any pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale, 
or congestive heart failure.  The examiner reviewed the 
veteran's claims file and indicated that his November 2005 
echocardiogram showed a normal ejection fraction of 60 to 65 
percent with normal left ventricular wall motion without any 
wall abnormalities.  The echocardiogram was deemed an 
essentially negative study.  The examiner also noted the 
veteran's December 2005 stress test results and observed that 
he was able to walk for eight minutes, attaining a level of 9 
METs.  He achieved 89 percent of his predicted maximum and 
his symptoms that abated the test were leg and knee pain.  He 
had no evidence of any ischemia.  Physical examination 
revealed regular heart rate and rhythm, S1 and S2 without 
murmur.  The examiner diagnosed Wolff- Parkinson-White 
syndrome treated with ablation, without any current evidence 
of active syndrome with a normal echocardiogram as well as a 
stress test attaining the MET level of 9. 

In March 2002, the veteran was admitted to Phelps County 
Regional Medical Center as a result of a syncopal episode; 
however, such records show that syncope was the result of 
pulmonary emboli.  Objectively, the veteran's heart showed a 
regular rhythm with no clinical cardiomegaly.  S1 and S2 were 
normal.  There was an intermittent S3 gallop present.  
Electrocardiogram showed sinus tachycardia with T-wave 
abnormality in the anterior precordium.  Echocardiogram 
showed a pressure and volume overload pattern seen on the 
right ventricle with the right ventricular enlargement.  
There was normal left ventricular systolic function with an 
ejection fraction of 60 percent.  He had mild mitral 
regurgitation and moderate tricuspid regurgitation.  There 
were normal calculated right ventricular pressures of 28 mm 
Hg.  The veteran was diagnosed with pulmonary emboli 
superimposed on a history of Wolff-Parkinson-White syndrome 
and sarcoidosis.  

Thereafter, he was transferred to Barnes Jewish Hospital with 
principal and secondary diagnoses of pulmonary embolism, deep 
venous thrombosis, and sarcoidosis.  A two-dimensional 
echocardiogram was performed.  Upon physical examination, the 
veteran had a regular rate and rhythm, normal S1 and S2, and 
a soft murmur left sternal border was noted.  There was no 
right ventricle heave or pulmonary artery tap.  The point of 
maximum impulse was not displaced.  Also, treatment records 
show that the veteran has been placed on Warfarin, a blood 
thinner, to control his blood clots.  There is no medical 
indication that such is used to regulate his Wolff-Parkinson-
White syndrome. 

Therefore, based on the preceding evidence, the Board finds 
that the veteran is not entitled to an initial compensable 
rating for service-connected Wolff-Parkinson-White syndrome 
under Diagnostic Code 7005 because he does not meet the 
metabolic equivalent limitations or other symptoms 
contemplated for a higher evaluation at any point during the 
rating period. 

C.	Sarcoidosis

The veteran is service-connected for sarcoidosis, evaluated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6846, effective January 13, 2000.  At his 
September 2002 Board hearing and in documents of record, the 
veteran contended that he had difficulty breathing and was 
fatigued.  Therefore, he claimed that he was entitled to an 
initial rating in excess of 30 percent for such disability.  

Diagnostic Code 6846 provides that sarcoidosis with pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids warrants a 
30 percent rating.  Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent evaluation.  Cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment warrants a 100 percent evaluation.  A Note 
shows that active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2005).

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600.  However, in this case, VA treatment records dated from 
February 2003 through April 2004 reveal that the veteran's 
symptoms had not changed in several years and sarcoidosis was 
not currently active.  Also, Diagnostic Code 6600 assigns 
disability ratings based on pulmonary function tests.  Such 
provides for a 30 percent evaluation for FEV-1 (Forced 
Expiratory Volume in one second) of 56 to 70 percent 
predicted, or; FEV-1/FVC (Forced Vital Capacity) of 56 to 70 
percent, or; DLCO (SB) (Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method) of 56 to 65 
percent predicted.  A 60 percent evaluation is warranted for 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted where pulmonary function tests show FEV-1 of less 
than 40 percent predicted, or FEV-1/FVC of less than 40 
percent, or DLCO (SB) of less than 40 percent predicted, or 
maximum oxygen consumption of less than 15 ml/kg/min (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required.

In consideration of Diagnostic Code 6600, a February 2001 
pulmonary function test reportedly showed that spirometry was 
within normal limits and there was no evidence of obstructive 
lung disease.  In September 2001, pulmonary function testing 
revealed no obstruction, normal lung volumes, and moderate 
diffusion defect.  FEV-1 was 78.7 predicated, FEV-1/FVC was 
80 percent predicated, and DLCO (SB) was 64.3.  A December 
2005 pulmonary function test showed normal spirometry times 
left ventricles.  Diffusion capacity of carbon monoxide was 
mildly reduced.  FEV-1 was 78.7 predicated, FEV-1/FVC was 79 
percent predicated, and DLCO (SB) was 66.2.  The Board notes 
that the DLCO (SB) value in September 2001 would warrant a 30 
percent evaluation under Diagnostic Code 6600; however, an 
evaluation in excess of 30 percent is not warranted as the 
veteran does not meet the FEV-1, FEV-1/FVC, or DLCO (SB) 
values and the evidence does not show that he otherwise meets 
the rating criteria for a 60 or 100 percent evaluation.  
Specifically, the evidence does not show maximum oxygen 
consumption to be less than 20 ml/kg/min, cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
required outpatient oxygen therapy.  

Even though the evidence demonstrates that the veteran meets 
the criteria for a 30 percent evaluation under Diagnostic 
Code 6600, he is not entitled to a separate disability rating 
because 38 C.F.R. § 4.96 requires that ratings under 
Diagnostic Codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  A single rating will be 
assigned under the Diagnostic Code that reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See also 38 C.F.R. § 4.14.  
Therefore, as the veteran has already been rated under 
Diagnostic Code 6846 pertinent to sarcoidosis, the Board 
finds that he is not entitled to a higher or separate rating 
under Diagnostic Code 6600.  

Also, Diagnostic Code 6846 provides that extra-pulmonary 
involvement be rated under the specific body system involved; 
however, the December 2005 VA examiner indicated that the 
veteran's sarcoidosis involvement had been respiratory.  
Therefore, as there is no extra-pulmonary involvement, 
consideration of diagnostic codes pertinent to the specific 
body system involved is not necessary.

The evidence of record demonstrates that the veteran's 
sarcoidosis is manifested by pulmonary involvement requiring 
a chronic low dose of prednisone.  The record does not show 
evidence of symptomatology approximating cor pulmonale or 
cardiac involvement with congestive heart failure, or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  

Specifically, at his March 2000 VA examination, the veteran's 
chest was clear to auscultation in all fields.  There were no 
wheezes, crackles, rales, or dullness to percussion.  X-rays 
of the chest revealed an impression of prominence of both 
pulmonary hila and the right paratracheal region suggestive 
of lymphadenopathy and multiple small nodular densities in 
the lungs bilaterally.  Sarcoidosis was diagnosed.  X-rays 
performed in February 2001 had the same findings as those 
done in March 2000.  It was noted that such X-rays were 
consistent with the prior diagnosis of sarcoidosis.  A March 
2001 abcess imaging test of the veteran's lungs revealed 
inflammatory disease in the hila of both lungs that was 
moderate and in the periphery of the right lung that was 
mild.  Such was noted to be consistent with sarcoidosis.  
Also in March 2001, following an echocardiogram and 
laboratory tests, the veteran was diagnosed with sarcoidosis 
and the physician noted that, regarding the activity of the 
disease, since the ACE level and urine CA were mildly high, 
such may suggest mild disease.  

In March 2002, the veteran was admitted to Phelps County 
Regional Medical Center as a result of a syncopal episode.  
Upon review of systems, the veteran had shortness of breath 
and dyspnea due to his sarcoidosis.  Upon physical 
examination, the veteran's lungs were clear to auscultation 
bilaterally.  Ventilation profusion lung scan showed high 
probability for pulmonary embolus.  Chest X-ray revealed 
prominence of the hyoid consistent with a known diagnosis of 
sarcoidosis.  There was no evidence of acute infiltrate or 
congestive failure.  The veteran was diagnosed with pulmonary 
emboli superimposed on a history of Wolff-Parkinson-White 
syndrome and sarcoidosis.  Thereafter, he was transferred to 
Barnes Jewish Hospital with principal and secondary diagnoses 
of pulmonary embolism, deep venous thrombosis, and 
sarcoidosis.  A two-dimensional echocardiogram was performed.  
Upon physical examination, the veteran's lungs were clear to 
auscultation bilaterally. 

VA treatment records dated through December 2005 show that 
the veteran is on prednisone.  In February 2003, it was noted 
that the veteran had mild chronic dyspnea on exertion in 
greater than a quarter mile for several years.  The exertion 
was associated with bilateral mild chest tightness, which 
increased with deep inspiration.  The veteran denied a cough, 
hemoptysis, anorexia, weight loss, fever, night sweats, and 
chills.  A September 2003 record revealed that the veteran 
had normal lung volumes, a mild decrease in diffusion 
capacity of carbon monoxide, and a significant response to 
bronchodilators.  In February 2003, September 2003, December 
2003 and April 2004, it was noted that the veteran had 
sarcoidosis with no change in symptoms in several years and 
the disease was not currently active.  In October 2004, it 
was noted that the veteran had tried to wean down on 
prednisone.  On 5 mg a day of prednisone, he was markedly 
symptomatic in terms of malaise, myalgia, joint pains, and 
shortness of breath.  He reported a decrease in functional 
capacity and exertional shortness of breath with the decrease 
in dose.  On his own, the veteran went up to 10 mg of 
prednisone.  The physician noted that the veteran had 
sarcoidosis and was on chronic prednisone, which needed to be 
tapered down.  It was recorded that the veteran had been on 
prednisone for 10 years and his symptoms on decreasing dose 
were not entirely consistent with recurrence of sarcoidosis.  
In December 2005, a pulmonologist recommended the slow 
tapering off of steroids.  

At the veteran's December 2005 VA examination, it was 
reported that his sarcoidosis involvement had been 
respiratory.  The veteran used albuterol inhalers on an as 
needed basis and prednisone on a daily basis.  He denied any 
fever or night sweats and his weight had been fairly stable 
at 200 to 224 pounds.  It was also observed that he had no 
history of any pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, or congestive heart failure.  The 
examiner noted that, in January 2005, the veteran was 
diagnosed with osteoporosis that was felt to be secondary to 
his prednisone therapy for sarcoidosis as he had been on 
prednisone since 1992.  Upon physical examination, his lungs 
were clear in the anterior and posterior fields.  Pulmonary 
function testing revealed normal spirometry times left 
ventricles.  Diffusion capacity of carbon monoxide was mildly 
reduced.  The examiner diagnosed sarcoidosis and stated that 
the veteran did not have symptoms tantamount to cor 
pulmonale.  He also did not have cardiac involvement with 
congestive heart failure or progressive pulmonary disease 
with fever, night sweats, weight loss, despite treatment.  
The examiner indicated that the veteran was on daily 
prednisone therapy, currently 10 mg daily, dropping to 5 mg 
daily due to his development of osteoporosis secondary to 
long-term prednisone therapy.  

The evidence does not demonstrate that the veteran's use of 
Prednisone, a steroid drug, has been at a high level or 
therapeutic, as contemplated for the 60 percent rating.  
Rather, his prednisone usage has been at a relatively low or 
maintenance level with further reduction in dosage recently 
due to the long-term effects of the drug.  This is not 
inconsistent with the mild level of disease described in 
2001, earlier in the rating period, on the same dosage of 
medication prior to the recent reduction.  The question of 
compensation for disability due to chronic side effects of 
this medication has been referred to the RO and is not before 
the Board, as noted in the introduction to this decision.  
Further, absent evidence of symptomatology approximating cor 
pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment, the veteran does 
not meet alternative criteria for an initial rating in excess 
of 30 percent for service-connected sarcoidosis under 
Diagnostic Code 6846.  

D.	Other Considerations

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005) concerning alternate rating codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign higher initial ratings for the 
veteran's residuals of fractures to the left 4th and 5th 
ribs, Wolffe-Parkinson-White syndrome, or sarcoidosis.  As 
such, a review of the record, to include the veteran's 
subjective complaints as well as the objective medical 
evidence, does not show any additional functional impairment 
associated with his service-connected disabilities on appeal 
so as to warrant consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's initial rating claims.  
Thus, the doctrine is inapplicable appeal as to these issues 
and his claims must be denied.  38 U.S.C.A. § 5107.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  

The record does not reflect any recent hospitalizations for 
the veteran's service-connected disabilities or show that 
such are unusually manifested.  Moreover, although the 
veteran testified at his September 2002 Board hearing that he 
was not working as a result of all of his physical 
disabilities, there is no indication that the veteran's 
service-connected disabilities, either singularly or jointly, 
markedly interfere with employment so as to warrant an extra-
schedular evaluation.  In this regard, the Board notes that 
the veteran reported that he receives SSA disability benefits 
for sarcoidosis; however, while SSA's determination that the 
veteran is unemployable is relevant, it is not controlling.  
See Brown v. Derwinski, 2 Vet.App. 444 (1992); Odiorne v. 
Principi, 3 Vet.App. 456 (1992).  As such, in consideration 
of SSA's reported decision and after a review of the record, 
the Board finds that the veteran's objective manifestations 
of such disability, as described in Section II., C., infra, 
are exactly those contemplated by the schedular criteria and 
such adequately compensates the veteran for his loss of 
working time from exacerbations proportionate to the severity 
of the grade of his disability.  See 38 C.F.R. § 4.1.  
Therefore, the medical evidence shows that any objective 
manifestations of the service-connected disabilities are 
essentially those contemplated by the schedular criteria.  As 
such, the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

An initial compensable disability rating for residuals of 
fractures to the left 4th and 5th ribs is denied.

An initial compensable disability rating for Wolff-Parkinson-
White syndrome is denied. 

An initial disability rating in excess of 30 percent for 
sarcoidosis is denied. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


